DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Drawings filed 20 March 2020 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Straub 2015/0096704 is representative of the closest prior art. Straub discloses a fabric clothing for use in a machine for producing a fibrous web [0001] [0015], the fabric clothing comprising a woven fabric strip (Fig. 7b) having two longitudinal ends including a first longitudinal end 3 and a second longitudinal end 4 and interwoven longitudinal threads and cross threads 2, wherein said two longitudinal ends are connected to one another in a connection zone 8; see Figs. 1 and 8. The two longitudinal ends are welded to one another by means of transmission welding [0065] and at least one connection element 2a-2c is welded to at least some of said longitudinal threads of both of said longitudinal ends [0015]. The at least one connection element is connected to said woven fabric strip only by way of a welded connection and has a surface formed of a material that absorbs light [0015] and [0066]. However, Straub does not teach or suggest having a connection element located on only one side of said woven fabric strip. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783